Citation Nr: 0203051	
Decision Date: 04/04/02    Archive Date: 04/11/02

DOCKET NO.  01-07 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation of right knee 
injury with medial meniscectomy, currently evaluated as 20 
percent disabling.

2.  Entitlement to an increased evaluation of osteoarthritis 
of the right knee, currently evaluated as 10 percent 
disabling.

3.  Entitlement to an increased evaluation of 
hypopigmentation upper and lower lips, currently evaluated as 
10 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

C. L. Mason, Counsel


INTRODUCTION

The veteran served on active duty from April 1976 to May 
1980.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The veteran and his representative 
appeared before a Member of the Board at a hearing in 
Washington, D.C. in January 2002.

At his January 2002 hearing, the veteran raised the issues of 
entitlement to earlier effective dates for his awards of 
service connection for his right knee and skin disorders.  
This matter is referred to the RO for appropriate action.  

Preliminary review of the record does not indicate that the 
RO considered referral of the veteran's claim for increased 
evaluations for his right knee disabilities or skin disorder 
to the VA Undersecretary for Benefits or the Director, VA 
Compensation and Pension Service for the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2001).  
That regulation provides that to accord justice in an 
exceptional case where the schedular standards are found to 
be inadequate, the field station is authorized to refer the 
case to the Undersecretary for Benefits or the Director, VA 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2001) in 
the first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.  
VAOPGCPREC 6-96 (1996).  


FINDINGS OF FACT


1.  Right knee injury with medial meniscectomy requires use 
of a knee brace and cane, and is manifested by symptomatology 
including severe pain to palpation of medial joint line 
space, 1+ anterior cruciate laxity, 1+ medial collateral 
laxity, and antalgic gait.  

2.  Osteoarthritis of the right knee is manifested by 
symptomatology including pain, swelling and moderate 
patellofemoral crepitance in the knee, and limitation of 
flexion to 110 degrees with pain.

3.  Hypopigmentation of the upper and lower lips is currently 
manifested by fever blisters and objective evidence of two 
small areas of hypopigmentation of the upper and lower lips, 
and the veteran's subjective concerns over his appearance.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for right knee injury with medial meniscectomy have not been 
met.  38 U.S.C.A. §§ 1155, 5100 et. seq. (West 1991 & Supp. 
2001; 38 C.F.R. §§ 4.10, 4.20, 4.40, 4.45, 4.71a, Diagnostic 
Code 5257 (2001); 66 Fed. Reg. 45,620 et seq. (Aug. 29, 
2001).

2.  The criteria for an evaluation in excess of 10 percent 
evaluation for osteoarthritis of the right knee have not been 
met.  38 U.S.C.A. §§ 1155, 5100 et. seq. (West 1991 & Supp. 
2001); 38 C.F.R. §§ 4.10, 4.20, 4.40, 4.45, 4.59, 4.71a and 
Diagnostic Code 5003-5010 (2001); 66 Fed. Reg. 45,620 et seq. 
(Aug. 29, 2001).

3.  The criteria for an evaluation in excess of 10 percent 
evaluation for hypopigmentation of the upper and lower lips 
have not been met.  38 U.S.C.A. §§ 1155, 5100 et. seq. (West 
1991 & Supp. 2001); 38 C.F.R. § 4.104 and Diagnostic Code 
7800 (2001); 66 Fed. Reg. 45,620 et seq. (Aug. 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (2001).  Separate diagnostic codes identify the various 
disabilities.  Where there is a reasonable doubt as to the 
degree of disability, such doubt will be resolved in favor of 
the claimant.  66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. § 3.102); 38 C.F.R. §§ 4.3, 4.7 
(2001).  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10 (2001).  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2001).

I.  Right knee

Service medical records show that the veteran injured his 
right knee when jumping from a truck in November 1978.  In 
November 1979, he underwent a meniscectomy based on diagnosis 
of complete tear of the medial meniscus.  At a June 1980 VA 
examination shortly after discharge from service, the veteran 
complained of pain while walking and prolonged standing and 
with wet and rainy weather.  X-rays revealed degenerative 
changes of the knee.  The diagnoses included injury of the 
right knee by history only and degenerative arthritis of the 
right knee.  In a July 1980 rating decision, the RO granted 
service connection for status post right knee injury with 
medial meniscectomy and assigned a 10 evaluation under 
Diagnostic Code 5257.  

In October 1997, the veteran had arthroscopy and debridement 
of the right knee.  A December 1997 follow-up evaluation 
revealed range of motion from 0 to 100/110 degrees with pain 
at the end of motion.  There was minimal swelling, 
patellofemoral crepitus, and medial/lateral joint line 
tenderness.  In a January 1998 rating decision, the RO 
awarded a temporary total rating from October 1997, and 
thereafter the evaluation of the right knee to 20 percent 
from December 1, 1997.  In a November 1998 rating decision, 
the RO granted a separate 10 percent evaluation for 
osteoarthritis of the right knee under Diagnostic Code 5010 
from October 1998.

In a February 1999 VA outpatient treatment record, the 
veteran complained of painful right knee.  On examination, 
there was flexion from 0 to 120 degrees, positive crepitus, 
unstable varus/valgus testing, and slight swelling.  The 
impression was degenerative joint disease of the right knee.

In January 2001, the veteran filed a claim for an increased 
rating for his right knee disabilities.  He has appealed the 
RO's decision to continue the 20 and 10 percent evaluations.  

A January 2001 VA medical record revealed that the veteran 
was seen complaining of pain and swelling of the right knee.  
On evaluation, there was trace effusion, positive joint line 
tenderness and crepitus, and flexion from 0 to 120 degrees.  
Lachmann's test was positive.  The impression was 
degenerative arthritis of the right knee.  The VA physician 
noted that the right knee was getting progressively worse and 
the veteran would need a total knee replacement in the 
future.

At a March 2001 VA examination, the veteran complained of 
sharp medial compartment pain in the right knee with popping, 
clicking, swelling, and giving way.  The examiner noted that 
the veteran ambulated with a cane in his left hand with a 
significant antalgic gait for the right lower extremity with 
reference to his right knee and that the veteran wore a 
pullover right knee brace.  On evaluation, there was severe 
pain to palpation in the medial joint line space, mild pain 
of the lateral joint line space, 1+ effusion, 1+ anterior 
cruciate laxity, and 1+ medial cruciate laxity.  Range of 
motion was from 0 to 120 degrees with moderate patellofemoral 
crepitus.  

The March 2001 VA examination included testing on a level 
treadmill at a standard 1.4 mile per hour walking rate.  The 
test had to be terminated after 20 seconds due to increased 
complaints of right knee pain.  Thereafter, there was 
increase in the antalgic gait noted.  The veteran was then 
placed on a terminal knee extension machine at 25 lbs.  He 
was able to perform 10 repetitions with the left knee; 
however, testing of the right knee was terminated after 3 
repetitions with complaints of pain and discomfort.  Re-
examination of the right knee demonstrated swelling, loss of 
range of motion with flexion only to 110 degrees, and severe 
antalgic gait with difficulty ambulating.  

The March 2001 examination report included X-ray findings of 
severe narrowing of the medial compartment space with large 
spur formation over the medial tibial plateau and medial 
femoral condyle and moderate narrowing of the patellofemoral 
joint on the lateral projection.  The impression was status 
post medial meniscectomy with severe post traumatic 
osteoarthritis of the right knee.  The examiner stated that 
the veteran's significant post traumatic osteoarthritis of 
the right knee would prevent him from standing for protracted 
periods of time, walking long distances, or kneeling.  A 
right total knee replacement was recommended. 

A December 2001 VA medical record shows complaints of 
increased right knee pain with episodes of swelling.  On 
evaluation, there was trace effusion in the right knee, 
positive patellofemoral pain, positive medial joint line 
tenderness and crepitus, and positive Lachmann's testing.  
The impression included degenerative arthritis of the right 
knee and chronic rupture of the anterior cruciate ligament of 
the right knee.

At his January 2002 hearing, the veteran testified that he 
experienced severe pain in his right knee and took quite a 
bit of medication for the knee.  He reported that he wore a 
brace on his right knee, used a cane to walk, and could no 
longer work in construction due to his right knee.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40 (2001).  The Court has held that 
the RO must analyze the evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the 
level of associated functional loss in light of 38 C.F.R. 
§ 4.40, which requires the VA to regard as "seriously 
disabled" any part of the musculoskeletal system that becomes 
painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

According to 38 C.F.R. § 4.59 (2001), painful motion is an 
important factor of disability with any form of arthritis.  
The facial expression, wincing, etc., on pressure or 
manipulation, should be carefully noted and definitely 
related to affected joints.  Muscle spasm will greatly assist 
the identification.  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  Crepitation either 
in the soft tissues such as the tendons or ligaments, or 
crepitation within the joint structures should be noted 
carefully as points of contact which are diseased.  Flexion 
elicits such manifestations.  The joints involved should be 
tested for pain on both active and passive motion, in weight-
bearing and nonweight-bearing and, if possible, with the 
range of the opposite undamaged joint.  See also Lichtenfels 
v. Derwinski, 1 Vet. App. 484, 488 (1991); Hicks v. Brown, 8 
Vet. App. 417 (1995).

The veteran's service-connected right knee disabilities have 
been rated as 20 percent disabling pursuant to 38 C.F.R. § 
4.71a, Diagnostic Code 5257 and 10 percent disabling under 38 
C.F.R. § 4.71a, Diagnostic Codes 5010-5003.  

Under the Schedule for Rating Disabilities, moderate 
recurrent subluxation or lateral instability of the knee 
warrants the assignment of a 20 percent disability 
evaluation.  A 30 percent evaluation contemplates severe 
recurrent subluxation or lateral instability.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (2001). 

Traumatic arthritis established by X-ray findings is to be 
evaluated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2001).  Degenerative arthritis 
established by X-ray findings will be evaluated on the basis 
of limitation of motion of the specific joint or joints 
involved.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic code, a rating of 10 percent is for 
application for each major joint or group of minor joints 
affected by limitation of motion.  Limitation of motion must 
be confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2001).  

Limitation of flexion of the leg to 45 degrees warrants a 10 
percent disability evaluation.  A 20 percent evaluation 
requires that flexion be limited to 30 degrees.  A 30 percent 
evaluation requires limitation to 15 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5260 (2001).  Limitation of 
extension of the leg to 10 degrees warrants a 10 percent 
disability evaluation.  A 20 percent evaluation requires that 
extension be limited to 15 degrees.  A 30 percent evaluation 
requires that extension be limited to 20 degrees.  A 40 
percent evaluation requires that extension be limited to 30 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2001).  
The average normal range of motion of the knee is from 0 to 
140 degrees.  38 C.F.R. § 4.71, Plate II (2001).

With respect to the veteran's right knee disability evaluated 
under Diagnostic Code 5257, the medical evidence has not 
revealed more than moderate instability of the right knee.  
The Board's review of the March 2001 VA orthopedic 
examination and VA records from January to December 2001 
reveals the veteran's complaints of pain and swelling in the 
right knee; however, evaluations revealed moderate 
instability, medial joint line tenderness, and use of a brace 
and a cane.  Although the VA examiner noted that the veteran 
experienced increased fatigability and weakness in the right 
knee and loss of function due to pain, the objective findings 
did not reflect more than moderate instability or 
subluxation.  Thus, the Board finds that the preponderance of 
the evidence does not support an evaluation in excess of 20 
percent under Diagnostic Code 5257, moderate disability of 
the right knee.

With respect to the veteran's osteoarthritis of the right 
knee, the evidence does not support an evaluation in excess 
of 10 percent under Diagnostic Code 5010-5003.  There is no 
X-ray evidence of involvement of 2 or more major joints or 2 
or more minor joints groups with occasional incapacitating 
exacerbations.  Moreover, a compensable level of limitation 
of flexion or extension under either Diagnostic Code 5260 or 
5261 was not demonstrated, as there was no limitation of 
extension of 10 degrees or more and no limitation of flexion 
of 45 degrees or less.  In reaching this conclusion, the 
Board has considered the actual range of motion and the 
functional equivalent of the range of motion due to the 
factors expressed in DeLuca and the regulations.  Neither the 
examiner nor the veteran indicated the existence of pain to 
the extent that it limits flexion or extension to the degrees 
that would support an evaluation in excess of 10 percent.  
The reported ranges of motion (actual or functional) do not 
support an evaluation in excess of 10 percent.

In essence, the preponderance of the evidence establishes 
that the veteran experiences pain on use and functional 
impairment in the range of motion.  The level of the 
functional impairment warrants the assignment of the minimum 
compensable evaluation based on range of motion and no more.  
Therefore, the Board finds that the preponderance of the 
evidence does not support an evaluation in excess of 10 
percent under Diagnostic Codes 5010-5003.

The Board has considered all other diagnostic codes pertinent 
to the knee.  There was no evidence of ankylosis of the right 
knee; consequently, Diagnostic Code 5256 is not for 
application.  As there is no objective clinical evidence of 
dislocated semilunar cartilage with frequent episodes of 
locking, pain, and effusion of the joint, Diagnostic Code 
5258 is not for application.  As there is no impairment of 
the tibia or fibula, Diagnostic Code 5262 is also not 
applicable.  There is no diagnosis of genu recurvatum of 
record.  Thus, an evaluation under Diagnostic Code 5263, genu 
recurvatum, is not applicable. 

The Board has considered all of the applicable evidence 
relating to the veteran's knee disabilities, and has 
considered all applicable Diagnostic Codes, and the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, the holding in 
DeLuca v Brown, 6 Vet. App. 321 (1993), Hicks v. Brown, 8 
Vet. App. 417 (1995).  

II.  Skin disorder

Service medical records disclose that the veteran was treated 
for vitiligo of the lips secondary to post inflammatory 
hypopigmentation.  The RO, in March 1987, established service 
connection for areas of hypopigmentation on the upper and 
lower lips and assigned a 10 percent evaluation under 
Diagnostic Code 7800.

In April 1999, the veteran requested an increased evaluation 
for his hypopigmentation of the upper and lower lips.  He 
contends that the disfigurement causes him to feel 
embarrassed and ugly.  
 
At a March 2001 VA examination, the veteran reported that he 
felt stressed out about the appearance of his lips and that 
he occasionally gets fever blisters.  On evaluation, there 
was a 1x1 cm area of hypopigmentation on the upper lip and a 
1x1 cm area of hypopigmentation on the lower lip left of 
midline.  The areas were soft and pliable without other 
deficits.  Two photographs enclosed showed small areas of 
lighter skin on the lips.  The diagnoses included 
hypopigmentation of the upper and lower lips.  The examiner 
stated that the degree of disfigurement present is quite 
noticeable and the veteran is constantly aware of his 
disability.

At his January 2002 hearing, the veteran testified that he 
was disturbed by the appearance of his lips.  He stated that 
some times the spots get lighter and other times they get 
darker.

The veteran's service-connected hypopigmentation of the upper 
and lower lips is rated under 38 C.F.R. § 4.118, Diagnostic 
Code 7800.  Moderate disfiguring scars of the head, face, or 
neck warrant a 10 percent evaluation.  A 30 percent 
evaluation is warranted for severe disfiguring scars of the 
head, face, or neck, especially if producing a marked and 
unsightly deformity of the eyelids, lips, or aurices.  A 50 
percent evaluation is warranted for complete or exceptionally 
repugnant deformity of one side of the face or marked or 
repugnant bilateral disfigurement. 38 C.F.R. § 4.118, 
Diagnostic Code 7800 (2001).

After having reviewed the evidence, the Board concludes that 
the preponderance of the evidence is against an increased 
evaluation.  On recent examination, the veteran's 
hypopigmentation of the lips was described as two 1x1 cm 
areas, one each on the upper and lower lip.  Although the 
examiner described the areas as quite noticeable at a recent 
examination, the examiner did not describe a marked and 
unsightly deformity of the lips, which would warrant a 30 
percent evaluation.  Similarly, neither the veteran's 
appearance at his hearing nor the photographs in the record 
demonstrate marked and unsightly deformity of the lips.

The Board acknowledges the veteran's testimony concerning the 
extent to which the areas of hypopigmentation affect his 
feelings about his appearance, and has considered the 
argument that this disability should, therefore, be evaluated 
higher than 10 percent.  Nonetheless, the Board finds that 
the medical findings do not support an evaluation in excess 
of 10 percent.  The veteran is competent to report that on 
which he has personal knowledge, that is, what comes to him 
through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  The Board does not doubt that the hypopigmentation 
of the lips affects his feelings about his appearance.  
However, the examinations, including the photographs, do not 
objectively indicate the presence of severe deformity or 
marked disfigurement of the lips.  The Board attaches greater 
probative weight to the clinical findings of skilled, 
unbiased professionals than to the veteran's statements 
concerning his subjective evaluation of the level of 
disability caused by the hypopigmentation.  Therefore, the 
Board finds that the preponderance of the evidence is against 
an increased evaluation for hypopigmentation.  Accordingly, 
the claim is denied.

III.  VCAA consideration

The Board must also consider the impact of the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100 et. 
seq. (2001), which became effective on November 9, 2000, 
during the appeal's pendency.  The VCAA redefines VA's duty 
to assist and enhances the duty to notify claimants about 
information and evidence necessary to substantiate a claim.  

VA has substantially complied with the duty to assist and the 
duty to notify provisions of the VCAA.  The RO provided the 
veteran with a statement of the case in August 2001.  These 
notices and communications from the RO informed the veteran 
of the applicable laws and regulations and of the evidence 
needed to substantiate his claim.  The veteran has submitted 
private medical records in support of his claim.  He has not 
notified VA of any additional medical records that should be 
obtained.  Having been informed of the applicable laws and 
regulations as well as the evidence needed, the veteran would 
not be prejudiced by issuance of a decision without affording 
him an opportunity to respond to the general provisions of 
the VCAA. See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).

The Board therefore finds that VA has complied with all 
obligations to inform the veteran of the applicable laws and 
regulations and with all duties to assist the veteran in the 
development of the issues discussed above.  Thus, a remand of 
these issues for further technical compliance with the 
provisions of the VCAA is not necessary.


ORDER

An evaluation in excess of 20 percent evaluation for right 
knee injury with medial meniscectomy is denied.  

An evaluation in excess of 10 percent evaluation for 
osteoarthritis of the right knee is denied.  

An increased evaluation for hypopigmentation of the lips is 
denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

